Case 20-13867-nmc Doci1 Entered 08/07/20 13:40:41 Page1of 51

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEVADA

Case number (if known) Chapter you are filing under:
am Chapter 7
[] Chapter 11

CI Chapter 12

C] Chapter 13 {1 Check if this is an
amended filing

 

 

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 04/20

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The same person must be Debtor 7 in

all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.

identify Yourself

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

1. Your full name

Write the name that is on RAMON
your government-issued First name First name
picture identification (for
example, your driver's

 

 

 

 

 

 

license or passport). Middle name Middle name
Bring your picture TORRES-SANCHEZ
identification to your Last name and Suffix (Sr., Jr., I, Hl) Last name and Suffix (Sr., Jr., If, 1H)

meeting with the trustee.

 

2.  Allother names you have
used in the last 8 years

Include your married or
maiden names.

 

3. Only the last 4 digits of
your Social Security
number or federal XXX=XX-2432
Individual Taxpayer
Identification number
(ITIN)

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Case 20-13867-nmc

Debtor 1

4. Any business names and
Employer Identification
Numbers (EIN) you have
used in the last 8 years

Include trade names and
doing business as names

RAMON TORRES-SANCHEZ

About Debtor 1:

Wi have not used any business name or EINs.

Doc 1 Entered 08/07/20 13:40:41 Page 2 of 51

Case number (if known)

 

About Debtor 2 (Spouse Only in a Joint Case):

[J | have not used any business name or EINs.

 

 

Business name(s)

Business name(s)

 

 

EIN

EIN

 

5. Where you live

1626 British Cup Drive
Las Vegas, NV 89117
Number, Street, City, State & ZIP Code

Clark
County

If your mailing address is different from the one
above, fill it in here. Note that the court will send any
notices to you at this mailing address.

If Debtor 2 lives at a different address:

 

Number, Street, City, State & ZIP Code

 

County

lf Debtor 2's mailing address is different from yours, fill it
in here. Note that the court will send any notices to this
mailing address.

 

 

Number, P.O. Box, Street, City, State & ZIP Code

Number, P.O. Box, Street, City, State & ZIP Code

 

6. Why you are choosing
this district to file for
bankruptcy

Check one:

Hover the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

O | have another reason.
Explain. (See 28 U.S.C. § 1408.)

Check one:

[] Over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

[] [have another reason.
Explain. (See 28 U.S.C. § 1408.)

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2
Case 20-13867-nmc Doci1_ Entered 08/07/20 13:40:41 Page 3 of 51

 

Debtor? RAMON TORRES-SANCHEZ Case number (if known)

Tell the Court About Your Bankruptcy Case

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy
Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
choosing to file under

a Chapter 7
[] Chapter 14
(1 Chapter 12

[] Chapter 13

 

8. How you will pay the fee jf | will pay the entire fee when | file my petition. Please check with the clerk’s office in your local court for more details
about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
a pre-printed address.

(1 __Ineed to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
The Filing Fee in Installments (Official Form 103A).

O_— ‘trequest that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

9. Have you filed for BiNo
bankruptcy within the ‘
last 8 years? Cl Yes.
Distict When —“‘é Case rnumber
District _ When _Casenumber
District Cer Case number
10. Are any bankruptcy a No
cases pending or being
filed by aspouse whois [1] Yes.
not filing this case with
you, or by a business
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known _
Debtor Relationship to you __
District __ When _ __Casenumber,ifknown
11. Do you rent your @ No Go to line 12.
residence? ,
Ol yYes. Has your landlord obtained an eviction judgment against you?

oO No. Go to line 12.

oO Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
this bankruptcy petition.

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 3
Debtor 1

Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 4 of 51

RAMON TORRES-SANCHEZ Case number (if known)

 

Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor

of any full- or part-time
business?

A sole proprietorship is a
business you operate as
an individual, and is nota
separate legal entity such
as a corporation,
partnership, or LLC.

If you have more than one
sole proprietorship, use a

separate sheet and attach
it to this petition.

M No. Go to Part 4.

0 Yes. Name and location of business

 

Name of business, if any

 

Number, Street, City, State & ZIP Code

Check the appropriate box to describe your business:
Health Care Business (as defined in 11 U.S.C. § 101(27A))

O

Ol Single Asset Real Estate (as defined in 11 U.S.C. § 101(57B))
oO Stockbroker (as defined in 11 U.S.C. § 101(53A))

Cl Commodity Broker (as defined in 11 U.S.C. § 101(6))

oO None of the above

 

13.

Are you filing under
Chapter 11 of the
Bankruptcy Code, and
are you a small business
debtor or a debtor as
defined by 11 U.S.C. §
1182(1)?

For a definition of smal/
business debtor, see 11
U.S.C. § 101(51D).

If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
proceed under Subchapter V so that it can set appropriate deadlines. |f you indicate that you are a small business debtor or
you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
cash-flow statement, and federal income tax return or if any of these documents do not exist, fallow the procedure in 11 U.S.C.

§ 1116(1)(B).

ul No. 1 am not filing under Chapter 11.

O1No. | am filing under Chapter 11, but |] am NOT a small business debtor according to the definition in the Bankruptcy
Code.

O ves. | am filing under Chapter 11, | am a small business debtor according to the definition in the Bankruptcy Code, and

| do not choose to proceed under Subchapter V of Chapter 11.

0 yes. fam filing under Chapter 11, | am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
choose to proceed under Subchapter V of Chapter 11.

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14.

Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or
livestock that must be fed,
or a building that needs
urgent repairs?

a No.

C1 Yes.
What is the hazard?

 

If immediate attention is
needed, why is it needed?

 

Where is the property?

 

Number, Street, City, State & Zip Code

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 20-13867-nmc

Debtor 1

RAMON TORRES-SANCHEZ

Explain Your Efforts to Receive a Briefing About Credit Counseling

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about
credit counseling before
you file for bankruptcy.
You must truthfully check
one of the following
choices. If you cannot do
so, you are not eligible to
file.

lf you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your
creditors can begin
collection activities again.

Official Form 101

About Debtor 1:
You must check one:

| received a briefing from an approved credit CI
counseling agency within the 180 days before |

filed this bankruptcy petition, and | received a

certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

| received a briefing from an approved credit Cl]
counseling agency within the 180 days before |

filed this bankruptcy petition, but | do not have

a certificate of completion.

Within 14 days after you file this bankruptcy
petition, you MUST file a copy of the certificate and
payment pian, if any.

| certify that | asked for credit counseling oO
services from an approved agency, but was

unable to obtain those services during the 7

days after | made my request, and exigent
circumstances merit a 30-day temporary waiver

of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted

only for cause and is limited to a maximum of 15

days.

lam not required to receive a briefing about Oo
credit counseling because of:

[] Incapacity.
| have a mental illness or a mental deficiency
that makes me incapable of realizing or
making rational decisions about finances.

C] Disability.
My physical disability causes me to be
unable to participate in a briefing in person,
by phone, or through the internet, even after |
reasonably tried to do so.

C1] = Active duty.
{am currently on active military duty in a
military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy

Doc 1 Entered 08/07/20 13:40:41 Page 5 of 51

Case number (if known)

 

About Debtor 2 (Spouse Only in a Joint Case):
You must check one:

| received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, and | received a certificate of
completion.

Attach a copy of the certificate and the payment plan, if
any, that you developed with the agency.

| received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, but | do not have a certificate
of completion.

Within 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment plan, if
any.

| certify that | asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after | made my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement.

To ask for a 30-day temporary waiver of the requirement,
attach a separate sheet explaining what efforts you made
to obtain the briefing, why you were unable to obtain it
before you filed for bankruptcy, and what exigent
circumstances required you to file this case.

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
filed for bankruptcy.

If the court is satisfied with your reasons, you must still
receive a briefing within 30 days after you file. You must
file a certificate from the approved agency, along with a
copy of the payment plan you developed, if any. If you do
not do so, your case may be dismissed.

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days.

Lam not required to receive a briefing about credit
counseling because of:

(1 ~=sIncapacity.
| have a mental illness or a mental deficiency that
makes me incapable of realizing or making rational
decisions about finances.

(J ‘Disability.
My physical disability causes me to be unable to
participate in a briefing in person, by phone, or
through the internet, even after | reasonably tried to
do so.

Cl Active duty.
| am currently on active military duty in a military
combat zone.

If you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseling with the court.

page 5
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 6 of 51

 

 

 

 

Certificate Number: 15725-NV-CC-03445 1083

UYU TONIC CE

15725-NV-CC-03445 1083

CERTIFICATE OF COUNSELING

I CERTIFY that on May 13, 2020, at 1:42 o'clock PM EDT, Ramon Torres
received from 001 Debtorce, Inc., an agency approved pursuant to 11 U.S.C. 111
to provide credit counseling in the District of Nevada, an individual [or group]
briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.

 

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.

Date: May 13, 2020 By: /s/Ambar Vasquez
Name: Ambar Vasquez

Title: Issuer

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).

 

 

 

 
Case 20-13867-nmc

Debtor 1

RAMON TORRES-SANCHEZ

Doc 1 Entered 08/07/20 13:40:41 Page 7 of 51

Case number (if known)

 

Answer These Questions for Reporting Purposes

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”

[J No. Go to line 16b.

lM Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

[] No. Go to line 16c.

C1] Yes. Go to line 17.
16c. State the type of debts you owe that are not consumer debts or business debts

 

 

17. Are you filing under
Chapter 7?

Do you estimate that
after any exempt
property is excluded and

CONo. [am not filing under Chapter 7. Go to line 18.

| am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses

MB ves
"are paid that funds will be available to distribute to unsecured creditors?

 

 

administrative expenses MNo

are paid that funds will

be available for Yes

distribution to unsecured

creditors?
18. How many Creditorsdo = 4.49 CJ 1,000-5,000 (i 25,001-50,000

you estimate thatyou ==> 50.99 [1 5001-10,000 C1 50,001-100,000

: O 400-199 C1] 10,001-25,000 C1 More than100,000
CI 200-999

19. How much do you @ $0 - $50,000 C1 $1,000,004 - $10 million [J $500,000,001 - $1 billion

estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

Sign Below

CI $50,001 - $100,000
($100,001 - $500,000
CJ $500,001 - $1 million

($0 - $50,000

M $50,001 - $100,000
[1 $100,001 - $500,000
CJ $500,001 - $1 million

£1 $40,000,001 - $50 million
C1 $50,000,001 - $100 million
C2] $100,000,001 - $500 million

1 $1,000,001 - $10 million

[1 $10,000,001 - $50 million
CJ $50,000,001 - $100 million
[1] $100,000,001 - $500 million

C1 $1,000,000,001 - $10 billion
CJ $10,000,000,001 - $50 billion
CJ More than $50 billion

C1 $500,000,001 - $1 billion

[J $1,000,000,001 - $10 billion
(1 $10,000,000,001 - $50 billion
(1 More than $50 billion

 

For you

| have examined this petition, and | declare under penalty of perjury that the information provided is true and correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
United States Code. | understand the relief available under each chapter, and | choose to proceed under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out this
document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571.

Isi RAMON TORRES-SANCHEZ
RAMON TORRES-SANCHEZ
Signature of Debtor 1

Signature of Debtor 2

Executed on

 

Executed on August 7, 2020

MM /DD/YYYY MM/DD/YYYY

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 6
Case 20-13867-nmc

Debtor 1

RAMON TORRES-SANCHEZ

Doc 1 Entered 08/07/20 13:40:41 Page 8 of 51

Case number (if known)

 

 

For your attorney, if you are
represented by one

lf you are not represented by

an attorney, you do not need
to file this page.

Official Form 101

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility to proceed
under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
for which the person is eligible. | also certify that | have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
and, in a case in which § 707(b)(4)(D) applies, certify that | have no knowledge after an inquiry that the information in the

schedules filed with the petition is incorrect.

Is! MICHAEL J. HARKER Date

Signature of Attorney for Debtor

MICHAEL J. HARKER 5353

Printed name

LAW OFFICES OF MICHAEL J. HARKER
Firm name
2901 EL CAMINO AVE STE# 200

Las Vegas, NV 89102
Number, Street, City, State & ZIP Code

702-248-3000

Contact phone Email address

5353 NV

Bar number & State

Voluntary Petition for individuals Filing for Bankruptcy

August 7, 2020
MM /DD/YYYY

NOTICES@HARKERLAWFIRM.COM

page 7
Case 20-13867-nmc Doci1 Entered 08/07/20 13:40:41 Page 9 of 51

Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)

 

 

This notice is for you if:

You are an individual filing for bankruptcy,
and

Your debts are primarily consumer debts.
Consumer debts are defined in 11 U.S.C.

§ 101(8) as “incurred by an individual
primarily for a personal, family, or
household purpose.”

 

Chapter 7: Liquidation

 

 

 

The types of bankruptcy that are available to
individuals

individuals who meet the qualifications may file under
one of four different chapters of Bankruptcy Code:

Chapter 7 - Liquidation
Chapter 11 - Reorganization

Chapter 12 - Voluntary repayment plan
for family farmers or
fishermen

Chapter 13 - Voluntary repayment plan
for individuals with regular
income

You should have an attorney review your
decision to file for bankruptcy and the choice of
chapter.

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

$245 filing fee
$75 administrative fee
+ $15 trustee surcharge

$335 total fee

Chapter 7 is for individuals who have financial
difficulty preventing them from paying their debts
and who are willing to allow their nonexempt
property to be used to pay their creditors. The
primary purpose of filing under chapter 7 is to have
your debts discharged. The bankruptcy discharge
relieves you after bankruptcy from having to pay
many of your pre-bankruptcy debts. Exceptions exist
for particular debts, and liens on property may still
be enforced after discharge. For example, a creditor
may have the right to foreclose a home mortgage or
repossess an automobile.

However, if the court finds that you have committed
certain kinds of improper conduct described in the
Bankruptcy Code, the court may deny your
discharge.

You should know that even if you file chapter 7 and
you receive a discharge, some debts are not
discharged under the law. Therefore, you may still
be responsible to pay:

most taxes;

most student loans;

domestic support and property settlement
obligations;

page 1

Best Case Bankruptcy
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 10 of 51

most fines, penalties, forfeitures, and criminal
restitution obligations; and

certain debts that are not listed in your bankruptcy
papers.

You may also be required to pay debts arising from:
fraud or theft;

fraud or defalcation while acting in breach of
fiduciary capacity;

intentional injuries that you inflicted; and

death or personal injury caused by operating a
motor vehicle, vessel, or aircraft while intoxicated
from aicohol or drugs.

if your debts are primarily consumer debts, the court
can dismiss your chapter 7 case if it finds that you have
enough income to repay creditors a certain amount.
You must file Chapter 7 Statement of Your Current
Monthly Income (Official Form 122A—1) if you are an
individual filing for bankrupicy under chapter 7. This
form will determine your current monthly income and
compare whether your income is more than the median
income that applies in your state.

If your income is not above the median for your state,
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Calculation (Official Form
122A—-2).

lf your income is above the median for your state, you
must file a second form —the Chapter 7 Means Test
Calculation (Official Form 122A—2). The calculations on
the form— sometimes called the Means Test—deduct
from your income living expenses and payments on
certain debts to determine any amount available to pay
unsecured creditors. If

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

your income is more than the median income for your
state of residence and family size, depending on the
results of the Means Test, the U.S. trustee, bankruptcy
administrator, or creditors can file a motion to dismiss
your case under § 707(b) of the Bankruptcy Code. Ifa
motion is filed, the court will decide if your case should
be dismissed. To avoid dismissal, you may choose to
proceed under another chapter of the Bankruptcy
Code.

if you are an individual filing for chapter 7 bankruptcy,
the trustee may sell your property to pay your debts,
subject to your right to exempt the property or a portion
of the proceeds from the sale of the property. The
property, and the proceeds from property that your
bankruptcy trustee sells or liquidates that you are
entitled to, is called exempt property. Exemptions may
enable you to keep your home, a car, clothing, and
household items or to receive some of the proceeds if
the property is sold.

Exemptions are not automatic. To exempt property,
you must list it on Schedule C: The Property You Claim
as Exempt (Official Form 106C). lf you do not list the
property, the trustee may sell it and pay all of the
proceeds to your creditors.

 

Chapter 11: Reorganization

 

$1,167 _ filing fee

+ $550 administrative fee
$1,717 total fee

_ Chapter 11 is often used for reorganizing a business,

but is also available to individuals. The provisions of
chapter 11 are too complicated to summarize briefly.

page 2

Best Case Bankruptcy
Case 20-13867-nmc

Read These Important Warnings

 

Because bankruptcy can have serious long-term financial and legal consequences, including loss of
your property, you should hire an attorney and carefully consider all of your options before you file.
Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your family, your home, and your possessions.

Although the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
or inaction may harm you. If you file without an attorney, you are still responsible for knowing and

following all of the legal requirements.

You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the

necessary documents.

Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Doc 1 Entered 08/07/20 13:40:41 Page 11 of 51

 

 

 

Chapter 12: Repayment plan for family
farmers or fishermen

 

$200 _ filing fee
+ $75 _ administrative fee
$275 total fee

Similar to chapter 13, chapter 12 permits family farmers
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid.

 

Chapter 13: Repayment plan for
individuals with regular
income

 

$235 filing fee
+ $75 administrative fee
$310 total fee

Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in
installments over a period of time and to discharge
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain
dollar amounts set forth in 11 U.S.C. § 109.

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Under chapter 13, you must file with the court a plan
to repay your creditors all or part of the money that
you owe them, usually using your future earnings. If
the court approves your plan, the court will allow you
to repay your debts, as adjusted by the plan, within 3
years or 5 years, depending on your income and other
factors.

After you make all the payments under your plan,
many of your debts are discharged. The debts that are

not discharged and that you may still be responsible to
pay include:

domestic support obligations,
most student loans,

certain taxes,

debts for fraud or theft,

debts for fraud or defalcation while acting in a
fiduciary capacity,

most criminal fines and restitution obligations,

certain debits that are not listed in your
bankruptcy papers,

certain debts for acts that caused death or
personal injury, and

certain long-term secured debts.

page 3

Best Case Bankruptcy
Case 20-13867-nmc Doc1 Entered 08/07/20 13:40:41 Page 12 of 51

 

Warning: File Your: Forms on Time

Section 521(a)(1) of the. Bankruptcy Code. requires 5 that
you. prompltly fi file detailed information: about your
creditors, assets, liabilities, income, expenses and
general financial condition. The court may dismiss your
bankruptcy case if you do not file this information within
the deadlines set byt the Bankruptcy. Code, the |

    

 

 

 

 

Fo more informatio bout the docume ts and
their deadlines, go to:

htt ttp: AWW. uscourts. ssoubkfors/bankruptey form
SHI pLoceate :

 

 

 

Ha ano: Rules, and the oral rules of the court. . o

 

 

Bankruptcy crimes have serious consequences

If you knowingly and fraudulently conceal assets
or make a false oath or statement under penalty
of perjury—either orally or in writing—in
connection with a bankruptcy case, you may be
fined, imprisoned, or both.

All information you supply in connection with a
bankruptcy case is subject to examination by the
Attorney General acting through the Office of the
U.S. Trustee, the Office of the U.S. Attorney, and
other offices and employees of the U.S.
Department of Justice.

Make sure the court has your mailing address

The bankruptcy court sends notices to the mailing
address you list on Voluntary Petition for Individuals
Filing for Bankruptcy (Official Form 101). To ensure
that you receive information about your case,
Bankruptcy Rule 4002 requires that you notify the court
of any changes in your address.

Notice Required by 11 U.S.C. § 342(b) for Individuats Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

A married couple may file a bankruptcy case
together—called a joint case. If you file a joint case and
each spouse lists the same mailing address on the
bankruptcy petition, the bankruptcy court generally will
mail you and your spouse one copy of each notice,
unless you file a statement with the court asking that
each spouse receive separate copies.

Understand which services you could receive from
credit counseling agencies

The law generally requires that you receive a credit
counseling briefing from an approved credit counseling
agency. 11 U.S.C. § 109(h). If you are filing a joint
case, both spouses must receive the briefing. With
limited exceptions, you must receive it within the 180
days before you file your bankruptcy petition. This
briefing is usually conducted by telephone or on the
internet.

in addition, after filing a bankruptcy case, you generally
must complete a financial management instructional
course before you can receive a discharge. If you are
filing a joint case, both spouses must complete the
course.

You can obtain the list of agencies approved to provide
both the briefing and the instructional course from:
http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html

In Alabama and North Carolina, go to:
http:/Avww.uscourts.gov/FederaiCourts/Bankruptcy/
BankruptcyResources/ApprovedCredit

AndDebtCounselors.aspx.

if you do not have access to a computer, the clerk of
the bankruptcy court may be able to help you obtain
the list.

page 4

Best Case Bankruptcy
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 13 of 51

Fill in this information to identify your case:

 

 

 

Debtor 1 RAMON TORRES-SANCHEZ

First Name Middle Name Last Name
Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: DISTRICT OF NEVADA

Case number
(if known)

 

i
(] Check if this is an
amended filing

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

Your assets
Value of what-you own

1. Schedule A/B: Property (Official Form 106A/B)
1a. Copy line 55, Total real estate, from Schedule A/B.uw.. cece ccne nrc encsecee cress cirtesisnenseneseteeaeestees $ 0.00
1b. Copy line 62, Total personal property, from Schedule A/B........cccccccccccccecsessssscecesesesseeseseseseneeeeseseeseenseseseaesaneeeeaes $ 18,825.00
1c. Copy line 63, Total of all property on Schedule A/B.... ee ceceeeceneeeeeesceneeeaeeesereeaseseaeevssecseseaeeesesasessseaetesessaees $ ; ___ 18,825.00

Summarize Your Liabilities

Your liabilities
Amount you owe.

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ 6,750.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F oie cece $ 0.00
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F....... ee $ 67,073.00
Your total liabilities S$ 73,823.00

 

 

 

Cue, OUMmmarize Your Income and Expenses

4. Schedule I: Your Income (Official Form 1061)
Copy your combined monthly income from line 12 of Schedule loo... ccccccencesteesecesteeeceseseseseeeseceseesesassesessereseteaye $ 2,032.33

5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of Schedule Ju... cc eecceccccecceeeeeecsteeteeeeseessenssenseeessensenieenses $ a 2,7 04.00

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
O No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

M Yes
7, What kind of debt do you have?

@ Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

(1 Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 14 of 51

 

 

Debtor? RAMON TORRES-SANCHEZ Case number (if known)
8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official Form
122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 2,032.00

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

 

 

oo Total claim

From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ 0.00
Ye. Obligations arising out of a separation agreement or divorce that you did not report as

priority claims. (Copy line 6g.) $ 0.00
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) $$ 0.00
9g. Total. Add lines 9a through 9f. $  __—_—_——_—i0.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 15 of 51

Fill in this information to identify your case and this filing:

 

 

 

| Debtor 1 RAMON TORRES-SANCHEZ
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

C]_ Check if this is an
amended filing

Case number

 

I
United States Bankruptcy Court for the: DISTRICT OF NEVADA
|

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).

Answer every question.
Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

Wl No. Go to Part 2.
C] Yes. Where is the property?

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

 

 

 

 

 

[C1 No
yes
3.1. Make: CHEVROLETTE Who has an interest in the property? Check one Do not deduct secured claims or exemptions. Put
a ti the amount of any secured claims on Schedule D:
Model: AVALANCHE Wi bebtor 1 only Creditors Who Have Claims Secured by Property.
Year: 2001 CI Debtor 2 only Current value of the Current value of the
Approximate mileage: ___ 102000 O1 Debtor 1 and Debtor 2 only entire property? portion you own?
Other information: C1 At least one of the debtors and another
(] Check if this is community property $2,500.00 $2,500.00
(see instructions)
3.2 Make: HARLEY DAVISON Who has an interest in the property? Check one Do not deduct secured claims or exemptions, Put
ene the amount of any secured claims on Schedule D:
Model: ROADGLIDER BY Debtor 1 only Creditors Who Have Claims Secured by Property.
Year: 2012 _ _ C1 Debtor 2 only Current value of the Current value of the
Approximate mileage: 30000 [1] Debtor 1 and Debtor 2 only entire property? portion you own?
Other information: (C1 At teast one of the debtors and another
| GOOD CONDITION
$5,200.00 $5,200.00

C1 Check if this is community property
(see instructions}

 

 

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

HNo
Cl Yes

Official Form 106A/B Schedule A/B: Property page 4

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 16 of 51

 

 

Debtor 1 RAMON TORRES-SANCHEZ Case number (if known)
5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
pages you have attached for Part 2. Write that nUMber here... cscs cceceessueceeesscerensenenescensesseseccenrseeesener => $7,700.00

 

 

 

Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?

Do not deduct secured
claims or exemptions.

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

[CI No
Ml Yes. Describe...

 

| HOME FURNITURE ____ $2,500.00

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices

including cell phones, cameras, media players, games
CI No
M Yes. Describe.....

 

| TVS, CELPHONE AND OTHER SMALL ELECTRONICS $1,500.00

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or basebail card collections;

other collections, memorabilia, collectibles

MNo
0 Yes. Describe...

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;

musical instruments

Mi No
C] Yes. Describe...

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

CJ No
Ml ves. Describe.....

 

 

 

 

| ST9 $300.00
11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
[J No
Ml Yes. Describe...
| PERSONAL CLOTHING $800.00

 

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

MI No
Cl] Yes. Describe...

13. Non-farm animals
Examples: Dogs, cats, birds, horses

Hino
[I Yes. Describe...

Official Form 106A/B Schedule A/B: Property page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 17 of 51

Debtor? RAMON TORRES-SANCHEZ Case number (ifknown) _

14. Any other personal and household items you did not already list, including any health aids you did not list
M No
C] Yes. Give specific information.....

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here .0...........:cccccsssseseeeenecseeeseeccensesseeeeeneseeeecensnreseeemepen $ 5,100.00

 

 

 

Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the

portion you own?
Do not deduct secured
claims or exemptions.

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

MNo

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar

institutions. If you have multiple accounts with the same institution, list each.

 

 

CI No

Mes. eee Institution name:
17.1. CHECKINGS #2200 WELLS FARGO $25.00
17.2. CHECKINGS #2171 WELLS FARGO $6,000.00

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

MNo

0] Yes Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture
No

(1 Yes. Give specific information about them..........0........
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

ME No

(1 Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

BNo

(1 Yes. List each account separately.
Type of account: Institution name:

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

MNo

it i 7- Institution name or individual:
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
MNo

Official Form 106A/B Schedule A/B: Property
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

page 3
Best Case Bankruptcy
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 18 of 51

Debtor 1 RAMON TORRES-SANCHEZ Case number (if known) _

Ol Yes Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

MNo

0] Yes Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit

MNo

(Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

HNo

Cl Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

MNo
L] Yes. Give specific information about them...

Current value of the
portion you own?

Do not deduct secured
claims or exemptions.

Money or property owed to you?

28. Tax refunds owed to you

MNo

C] Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

HNo

J Yes. Give specific information...

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security

benefits; unpaid loans you made to someone else

Mino

(Yes. Give specific information..

31. Interests in insurance policies
Examples: Heaith, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

MNo

C] Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because

someone has died.

MNo

(1 Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

MENo

CJ Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
Mi No

Cl Yes. Describe each claim.........

Official Form 106A/B Schedule A/B: Property page 4

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 19 of 51

Debtor 1 RAMON TORRES-SANCHEZ Case number (if known)

35. Any financial assets you did not already list
HNo
(J Yes. Give specific information.

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here............c.ccsccescccsrseeecsersseeeensesececeesoenenecenensenseeeecessasseaecesenasaeeseotsensoueseeenanseesee _ $6,025.00,

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
MB No. Go to Part 6,
C1 Yes, Go to line 38.

iieaom Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an interest In.
If you own or have an interest in farmiand, list it in Part 1.
46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Hl No. Go to Part 7.
[] Yes. Go to line 47.

Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

MNo

Cl Yes. Give specific information.........

 

 

 

 

 

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number Here .........cccsessseneeneeeeres _ $0.00
List the Totals of Each Part of this Form

55. Part 1: Total real estate, lime 2 oes eecceceseceeesesseetenseeesensneescsseceecstsesecueseeeaeneeeserensearavererseneesssdeeetestsecusasses $0.00
56. Part 2: Total vehicles, line 5 $7,700.00

57. Part 3: Total personal and household items, line 15 $5,100.00

58. Part 4: Total financial assets, line 36 _ $6,025.00

59. Part §: Total business-related property, line45 000 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 «$0.00

61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 67... $18,825.00 | Copy personal property total $18,825.00
63. Total of all property on Schedule A/B. Add line 55 + line 62 $18,825.00
Official Form 106A/B Schedule A/B: Property page 5

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 20 of 51

Fill in this information to identify your case:

 

 

 

Debtor 4 RAMON TORRES-SANCHEZ

First Name Middle Name Last Name
Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

Case number
| {if known)

 

(0 Check if this is an

{
i
United States Bankruptcy Court for the: DISTRICT OF NEVADA
|
| amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited

to the applicable statutory amount.
Identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
WI You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
[7] You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each exemption.

Schedule A/B
2001 CHEVROLETTE AVALANCHE $2,500.00 mi $2,500.00 Nev. Rev. Stat. § 21.090(1)(f)
102000 miles :
Line from Schedule A/B: 3.1 O 100% of fair market value, up to

any applicable statutory limit

 

HOME FURNITURE $2,500.00 mi $2,500.00 Nev. Rev. Stat. § 21.090(1)(b)
Line from Schedule A/B: 6.1

 

C 100% of fair market value, up to
any applicable statutory limit

 

 

TVS, CELPHONE AND OTHER $1,500.00 $1,500.00 Nev. Rev. Stat. § 21.090(1)(b)
SMALL ELECTRONICS , ,
Line from Schedule A/B: 7.1 FE) 400% of fair market value, up to

any applicable statutory limit

 

ST9 $300.00 $300.00 Nev. Rev. Stat. § 21.090(1)(z)
Line from Schedule A/8: 10.1

 

[100% of fair market value, up to
any applicabie statutory limit

 

PERSONAL CLOTHING $800.00 $800.00 Nev. Rev. Stat. § 21.090(1)(b)
Line from Schedule A/B: 11.1

 

400% of fair market value, up to
any applicable statutory limit

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 21 of 51

 

 

Debtor1 RAMON TORRES-SANCHEZ Case number (if known)
Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
CHECKINGS #2200: WELLS FARGO $25.00 $25.00 _ Nev. Rev. Stat. § 21.090(1)(z)

Line from Schedule A/B: 17.1 fo tn ti eens ee
[I 400% of fair market value, up to
any applicable statutory limit

 

CHECKINGS #2171: WELLS FARGO $6,000.00 a $6,000.00 Nev. Rev. Stat. § 21.090(1)(z)
Line from Schedule A/B: 17.2 a SAE
C] 100% of fair market value, up to
any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

WM No
[1 Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

O No
Cl Yes
Official Form 106C Schedule C: The Property You Claim as Exempt page 2 of 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 22 of 51

Fill in this information to identify your case:

 

 

 

| Debtor 4 RAMON TORRES-SANCHEZ
First Name Middle Name Last Name
Debtor 2
1 (Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: © DISTRICT OF NEVADA

Case number
(if known) (] Check if this is an

amended filing

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it cut, number the entries, and attach it to this form. On the top of any additional pages, write your name and case

number (if known).

1. Do any creditors have claims secured by your property?
CI No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
Wi Yes. Fill in all of the information below.

List All Secured Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

fi
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Column A Column B Column C
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As Amount of claim Value of collateral Unsecured
much as possible, list the claims in alphabetical order according to the creditor's name. Do not deduct the that supports this portion
value of collateral. claim If any
24 FREEDOM ROAD
| FINANCIAL Describe the property that secures the claim: $6,750.00 $5,200.00 $1,550.00
Creditor's Name 2012 HARLEY DAVISON
CIRCLE GOOD CONDITION
SUITE 202 As of the date you file, the claim is: Check all that
Reno, NV 89521 CO contingent
Number, Street, City, State & Zip Code Oo Unliquidated
‘ a Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
ME Debtor 4 only Ban agreement you made (such as mortgage or secured
C1 Debtor 2 only car loan)
C Debtor 1 and Debtor 2 only Cl Statutory lien (such as tax lien, mechanic's lien)
(] at least one of the debtors and another §=- CZ] Judgment lien from a iawsuit
(Cl Check if this claim relates to a CJ other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of account number oe
Add the dollar value of your entries in Column A on this page. Write that number here: $6,750.00
If this is the last page of your form, add the dollar value totals from ali pages.
Write that number here: $6,750.00

 

 

 

List Others to Be Notified for a Debt That You Already Listed

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any

debts in Part 1, do not fill out or submit this page.

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 1

Software Copyright (c} 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Doc 1 Entered 08/07/20 13:40:41 Page 23 of 51

Case 20-13867-nmc

Fill in this information to identify your case:

 

 

 

Debtor 1 RAMON TORRES-SANCHEZ

First Name Middle Name Last Name
Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the:

Case number
(if known)

 

DISTRICT OF NEVADA

{1 Check if this is an
amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your

name and case number (if known).
ime List All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?
Ml No. Go te Part 2.
C1 ves.

List All of Your NONPRIORITY Unsecured Claims
3. Do any creditors have nonpriority unsecured claims against you?

C1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

a Yes.

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
than one creditor holds a particular claim, list the other creditors in Part 3.!f you have more than three nonpriority unsecured claims fill out the Continuation Page of

 

 

 

 

 

Part 2.
Total claim
41 ADS/COMENITY/ZALES Last4digits ofaccountmumber eee $539.00
Nonpriority Creditor's Name
PO BOX 182120 When was the debt incurred? 5/11/2019
Columbus, OH 43218
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Mi debtor 1 only Cj Contingent
DO debtor 2 only CO Untiquidated
C1 Debtor 4 and Debtor 2 only Cl Disputed
(J At least one of the debtors and another Type of NONPRIORITY unsecured claim:
LC] Check if this claim is for a community CI student foans
debt Cj Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
x No CI Debts to pension or profit-sharing plans, and other similar debts
Cl yes IE other. Specify CHARGE CARD
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 6
26194 Best Case Bankruptcy

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

 
Case 20-13867-nmc

Doc 1 Entered 08/07/20 13:40:41 Page 24 of 51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 RAMON TORRES-SANCHEZ Case number (if known)

42 | AFFIRM, INC Last 4 digits of account number _ __ $2,763.00
Nonpriority Creditor's Name
650 CALIFORNIA ST., FL 12 When was the debt incurred? 5/10/2019
San Francisco, CA 94108
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
Ml Debtor 1 only Cj Contingent
C] Debtor 2 only QO Unliquidated
CI bebtor 1 and Debtor 2 only | Disputed
D1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
[1] Check if this claim is fora community D1 student loans
debt Cj Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
No C1 Debts to pension or profit-sharing plans, and other similar debts
0 Yes Mi other. Specify COLLECTION ACCOUNT

14.3 AMERICAN EXPRESS Last 4 digits of account number $2,534.00
Nonpriority Creditor's Name
P.O Box 981537 When was the debt incurred?
EI Paso, TX 79998
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Mi debtor 1 only oO Contingent
[J Debtor 2 only C] Unliquidated
D Debtor 7 and Debtor 2 only Cl Disputed
(J At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C1 student loans
debt Cj Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BE No OQ Debts to pension or profit-sharing pians, and other similar debts
C1 Yes Ml other. Specify CREDIT CARD
BANCO POPULAR DE PUERTO

44 RICO Last 4 digits of account number $7,509.00
Nonpriority Creditor's Name
209 MUNOS RIVERA AVE When was the debt incurred?
San Juan, PR 00918
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MM debtor 4 only C) Contingent
CO Debtor 2 only [J unliquidated
(J Debtor 1 and Debtor 2 only C] Disputed
(J At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CI Check if this claim is for a community [J Student loans
debt C] Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
MNo C1 Debts to pension or profit-sharing plans, and other similar debts
0) Yes BB other. Specify CREDIT CARD

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 6

Best Case Bankruptcy

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
Case 20-13867-nmc

Debtor 1 RAMON TORRES-SANCHEZ

 

 

Doc 1 Entered 08/07/20 13:40:41 Page 25 of 51

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45 BARCLAYS BANK DELAWARE Last4digits ofaccountnumber $9,435.00
Nonpriority Creditor's Name
PO BOX 8803 When was the debt incurred?
Wilmington, DE 19899
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
M Debtor 4 only Cj Contingent
O Debtor 2 only C1 unliquidated
[ Debtor 1 and Debtor 2 only 0 Disputed
C7 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C] Check if this claim is for a. community D) student loans
debt C Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No [] Debts to pension or profit-sharing plans, and other similar debts
CJ Yes Mi other. Specify CREDIT CARD

46 | BEST EGG Last 4 digits of account number $9,291.00
Nonpriority Creditor's Name
PO BOX 42912 When was the debt incurred?
Philadelphia, PA 19101
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MM bebtor 1 only 0 Contingent
[J Debtor 2 only Ci Unliquidated
C1 Debtor 1 and Debtor 2 only 0 Disputed
() At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C] check if this claim is fora community C1 student loans
debt C Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
| No C1 pebts to pension or profit-sharing plans, and other similar debts
CO ves Ml other. Specify CHARGE ACCOUNT

47 | BYL COLLECTION SERVICE Last 4 digits of account number $30.00
Nonpriority Creditor's Name
301 LACEY ST When was the debt incurred?
West Chester, PA 19382
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Mf debtor 1 only C] Contingent
C1 debtor 2 only 0 Unliquidated
( pebtor 1 and Debtor 2 only Oo Disputed
(1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CI Check if this claim is for a community LJ student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bino C] Debts to pension or profit-sharing plans, and other similar debts
C1 Yes Wi other. Specify COLLECTION

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 6

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 20-13867-nmc

Debtor1 RAMON TORRES-SANCHEZ

 

 

Doc 1 Entered 08/07/20 13:40:41 Page 26 of 51

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

48 CAPITAL ONE Last4digits ofaccountmumber $4,164.00
Nonpriority Creditor's Name
PO BOX 30281 When was the debt incurred?
Salt Lake City, UT 84130
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
 debior 1 only 0 Contingent
O debtor 2 only Cj Untiquidated
[1 Debtor 1 and Debtor 2 only O Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C] Check if this claim is for a. community C1 student loans
debt C] Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BM No CJ Debts to pension or profit-sharing plans, and other similar debts
Cl Yes Mi other. Specify CREDIT CARD

[49 CITI CARDS Last 4 digits of account number $4,249.00

Nonpriority Creditor's Name
PO BOX 6241 When was the debt incurred? 12/14/2016
Sioux Falls, SD 57117
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
a Debtor 1 only Oo Contingent
C] Debtor 2 only Cj Unliquidated
Cl Debtor 1 and Debtor 2 only oO Disputed
D At least one of the debtors and another Type of NONPRIORITY unsecured claim:
J Check if this claim is for a. community C1 student loans
debt C] Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
MNo C1 Debts to pension or profit-sharing plans, and other similar debts
CO ves Ml other. Specify CREDIT CARD

at

Oo | PROSPER MARKET PLACE Last 4 digits of account number — $25,027.00
Nonpriority Creditors Name
101 2ND STREET FL15 When was the debt incurred? 8/23/2018
San Francisco, CA 94105
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MI Debtor 1 only O Contingent
C] Debtor 2 only [] Unliquidated
CJ Debtor 1 and Debtor 2 only a Disputed
(2 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C] Check if this claim is for a community [1] student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bino C1 Debts to pension or profit-sharing plans, and other similar debts
C1 yes MI other. specify UNSECURED LOAN

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4 of 6
Best Case Bankruptcy

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
Case 20-13867-nmc

Debtor i RAMON TORRES-SANCHEZ

 

 

 

 

 

Doc 1 Entered 08/07/20 13:40:41 Page 27 of 51

Case number (if known)

 

 

 

 

 

 

Nonpriority Creditor's Name
PO BOX 14517

Des Moines, IA 50306
Number Street City State Zip Code

Who incurred the debt? Check one.

a Debtor 1 only

CI Debtor 2 only

(] Debtor 4 and Debtor 2 only

7 At least one of the debtors and another

C] check if this claim is for a community
debt
is the claim subject to offset?

Mino
(CI ves

41
4 TBO/FORTIVA THD Last 4 digits of account number $754.00,
Nonpriority Creditor's Name
PO BOX 10555 When was the debt incurred?
Atlanta, GA 30310
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Mf Debtor 1 only Oi Contingent
C1 Debtor 2 only | Unliquidated
(J Debtor 1 and Debtor 2 only C1 pisputed
[1 At ieast one of the debtors and another Type of NONPRIORITY unsecured claim:
D Check if this claim is for a community C1 student toans
debt oi Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
Mino C] Debts to pension or profit-sharing plans, and other similar debts
C1 ves WE other. Specify CREDIT CARD
41
2 WF CRD SVC Last 4 digits of account number _ $778.00

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

oO Contingent
Ci Unligquidated

a] Disputed
Type of NONPRIORITY unsecured claim:

LJ student loans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C1] Debts to pension or profit-sharing plans, and other similar debts

Ml other. Specify CREDIT CARD

 

List Others to Be Notified About a Debt That You Already Listed

5, Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be

notified for any debts in Parts 7 or 2, do not fill out or submit this page.

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

 

 

 

 

Total Ciaim
6a. Domestic support obligations 6a, $ 0.00
Total
claims
from Part 1 6b. Taxes and certain other debts you owe the government 6b. 5 0.00
6c. Claims for death or personal injury while you were intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims. Write that amount here. 6d. $ 0.00
6e. Total Priority. Add lines 6a through 6d. 6e. $ 0.00
Total Claim
6f. Student loans 6f. $ 0.00
Total
claims
from Part 2 6g. Obligations arising out of a separation agreement or divorce that 0.00
you did not report as priority claims 6g. $ __ :
6h. Debts to pension or profit-sharing plans, and other similar debts 6h. $ 0.00

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 5 of 6
Best Case Bankruptcy
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 28 of 51

 

 

 

 

 

 

Debtor1 RAMON TORRES-SANCHEZ Case number (if known)
6i. Other. Add all other nonpriority unsecured claims. Write that amount 6i.
pare $ 67,073.00
6). Total Nonpriority. Add lines 6f through 6i. 6. $ 67,073.00
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 6

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 29 of 51

 

Fill in this information to identify your case:

 

 

Debtor 1 RAMON TORRES-SANCHEZ
First Name Middle Name Last Name
Debtor 2
(Spouse if, filing) First Name Middle Name Last Name i

United States Bankruptcy Court forthe: DISTRICT OF NEVADA

 

 

(0 Check if this is an
amended filing

i
Case number
(if known)

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/45

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
[J No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.

Ml Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/8:Property (Official Form 106 A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for
Name, Number, Street, City, State and ZIP Code
2.1. VOLKSWAGEN CREDIT INC 2018 VOLSKWAGON JETTA 25000 MILES
22823 NW BENNETT ST

Hillsboro, OR 97124

 

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 30 of 51

Fill in this information to identify your case:

 

 

 

Debtor 4 RAMON TORRES-SANCHEZ
First Name Middie Name Last Name

Debtor 2

(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number
(if known) (1 Check if this is an

amended filing

 

 

Official Form 106H
Schedule H: Your Codebtors 12/45

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

Mi No
CJ Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, |\daho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Bl No. Go to line 3.
C1 Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill

out Column 2.

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Name, Number, Street, City, State and ZIP Code Check all schedules that apply:

3.1 | [ Schedule D, line _
Name CO] Schedule E/F, line

(1 Schedule G, line

 

 

 

 

 

Number Street
City State ZIP Code

[3.2 [J Schedule D, line
Name C1 Schedule E/F, line _

[] Schedule G, line
Number Street
City State ZIP Code
Official Form 106H Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c) 1986-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 31 of 51

Fill in this information to identify your case: |

Debtor 1 RAMON TORRES-SANCHEZ

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number Check if this is:
(If known) ( An amended filing

| [] A supplement showing postpetition chapter
13 income as of the following date:

Official Form 106I MM/DDIYYYY
Schedule I: Your Income 4215

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. if you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fill in your employment

 

 

Debtor1 : ' Debtor 2ornon-filingspouse —__

 

information.
If you have more than one job, 1] Employed LC] Employed
attach a separate page with Employment status CO Not loved
information about additional B Not employed ot employe
employers. ,

Occupation UNEMPLOYED

 

Include part-time, seasonal, or

self-employed work. Employer's name

 

Occupation may include student Employer's address
or homemaker, if it applies.

 

How long employed there?

Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. if you need
more space, attach a separate sheet to this form.

 

 

 

 

For Debtor 1 For Debtor 2 or |
: : : non-filing spouse
List monthly gross wages, salary, and commissions (before all payroll
2. deductions). If not paid monthly, calculate what the monthly wage would be. 2 §$ 0.00 § N/A
3. Estimate and list monthly overtime pay. 3. +$ 0.00 +8 NIA
4. Calculate gross Income. Add line 2 + line 3. 4.) 5 _ 0.00 $ NIA

 

 

 

 

 

Official Form 1061 Schedule |: Your Income page 7
Debtor? RAMON TORRES-SANCHEZ Case number (if known)
For Debtor 1 - ForDebtor2or
: : non-filing spouse
Copyline4here 4. $ 0.00 $ NIA
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. §$ 0.00 §$ N/A
5b. Mandatory contributions for retirement plans 5b. $ 0.00 $ N/A
5c. Voluntary contributions for retirement plans 5c. § 0.00 $ N/A
5d. Required repayments of retirement fund loans Sd. $ 0.00 § N/A
5e. Insurance Se. $ 0.00 $ N/A
5f. Domestic support obligations Bf,  § 0.00 $ N/A
5g. Union dues 5g. $ 0.00 §$ N/A
5h. Other deductions. Specify: 5h.+ $ 0.00 + $ N/A
6. Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h. 6. §$ 0.00 $ N/A
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7 § 0.00 $ N/A
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a. $ 0.00 $ N/A
8b. Interest and dividends 8b. §$ 0.00 §$ N/A
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. 8c. §$ 0.00 $ N/A
8d. Unemployment compensation 8d. $ 2,032.33 $ N/A
8e. Social Security 8e. $ 0.00 $ NIA
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: Sf. § 0.00 $ NIA
8g. Pension or retirement income 8g. $ 0.00 $ N/A
8h. Other monthly income. Specify: 8h.t §$ 0.00 + $ NIA
9. Add all other income. Add lines 8at8b+8c+8d+8e+8f+8g+8h. 9. |$ 2,032.33) $3 N/A
10. Calculate monthly income. Add line 7 + line 9. 10. | $ 2,032.33 | +/$ N/A| = 5 2,032.33
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11.0 48 0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
applies $ 2,032.33
Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?

Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 32 of 51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a No.

 

oO Yes. Explain: |

Official Form 106! Schedule |: Your Income

page 2

 

 
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 33 of 51

Fill in this information to identify your case:

 

 

Debtor 1 RAMON TORRES-SANCHEZ Check if this is:
{1 An amended filing
Debtor 2 (1 Asupplement showing postpetition chapter

 

13 expenses as of the following date:

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA MM/DD/YYYY

Case number
(If known)

 

(Spouse, if filing)

 

Official Form 106J
Schedule J: Your Expenses 1215

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.

Describe Your Household
1. Is this a joint case?
HE No. Go to line 2.
CJ Yes. Does Debtor 2 live in a separate household?

[] No
(] Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

2. Do you have dependents? [] No

    
 

 

 

 

 

Do not list Debtor 1 and Hl Yes Fill out this information for Dependent's relationship to Dependent’s Does dependent
Debtor 2. * each dependent... li u?
Do not state the
dependents names. Daughter 14 M Yes
[ No
C] Yes
C] No
C] Yes
[] No
C] Yes
3. Do your expenses include MENo

expenses of people other than oO
yourself and your dependents? Yes

Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the

applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 1061.)

 

4. The rental or home ownership expenses for your residence. include first mortgage
payments and any rent for the ground or lot. 4. $ 700.00

 

if not included in line 4:

 

 

 

 

4a. Real estate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00
4d. Homeowner's association or condominium dues 4d. $ 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00

 

Official Form 106J Schedule J: Your Expenses page 1
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 34 of 51

Debtor1 RAMON TORRES-SANCHEZ

6.

16.

17.

18.

19.

20.

21.
22.

23.

24,

Official Form 106J

Utilities:
6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection

6d. Other. Specify:

 

Food and housekeeping supplies
Childcare and children’s education costs
Clothing, laundry, and dry cleaning
Personal care products and services
Medical and dental expenses

Do not include car payments.

Insurance.

15a. Life insurance

15b. Health insurance

15c. Vehicle insurance

15d. Other insurance. Specify:

 

Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1

17b. Car payments for Vehicle 2
17c. Other. Specify:

 

17d. Other. Specify:

 

Specify:

 

20a. Mortgages on other property
20b. Real estate taxes

Other: Specify:

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Calculate your monthly expenses
22a. Add lines 4 through 21.

Calculate your monthly net income.

 

 

 

 

 

 

6a. § 345.00
6b. §$ 135.00
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $ 250.00
6d. $ 0.00
7. $ 350.00
8. §$ 0.00
9. $ 50.00
10. $ 35.00
11. $ 0.00
Transportation. Include gas, maintenance, bus or train fare. 12. § 350.00
Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 200.00
Charitable contributions and religious donations 14. $ 0.00
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. $ 0.00
15b. $ 0.00
15c. $ 149.00
15d. $ 0.00
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
16. $ 0.00
17a. $ 140.00
17b. $ 0.00
17c. $ 0.00
17d. $ 0.00
Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule |, Your Income (Official Form 1061). 18. $ 0.00
Other payments you make to support others who do not live with you. $ 0.00
19.
Other real property expenses not included in lines 4 or § of this form or on Schedule I: Your Income.
20a. $ 0.00
20b. $ 0.00
20c. Property, homeowner's, or renter’s insurance 20c. $ 0.00
20d. Maintenance, repair, and upkeep expenses 20d. $ 0.00
20e. Homeowner's association or condominium dues 20e. $ 0.00
21. +$ 0.00
$ __2,704.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $
22c. Add line 22a and 22b. The result is your monthly expenses. $ 2,704.00
23a. Copy line 12 (your combined monthly income) from Schedule I. 23a. $ 2,032.33
23b. Copy your monthly expenses from line 22c above. 23b. -$ 2,704.00
23c. Subtract your monthly expenses from your monthly income. 230. $ 671.67

The result is your monthly net income.

 

 

 

Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage?

HI No.

 

C1 Yes. | Explain here:

Schedule J: Your Expenses

page 2
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 35 of 51

Fill in this information to identify your case:

Debtor 4 RAMON TORRES-SANCHEZ
First Name Middie Name Last Name
Debtor 2

 

 

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number
{if known)

 

(C1 Check if this is an

i
(Spouse if, filing) First Name Middie Name Last Name
| amended filing

|

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 42/45

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

a Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

 

m No

C1 Yes. Name of person Attach Bankruptcy Petition Preparer's Notice,

Declaration, and Signature (Official Form 119)

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

 

 

 

 

X /s/ RAMON TORRES-SANCHEZ x
RAMON TORRES-SANCHEZ Signature of Debtor 2
Signature of Debtor 1
Date August 7, 2020 Date
Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 36 of 51

Fill in this information to identify your case:

 

 

 

Debtor 4 RAMON TORRES-SANCHEZ

First Name Middle Name Last Name
Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: © DISTRICT OF NEVADA

Case number
{if known) {1 Check if this ts an

amended filing

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before
1. What is your current marital status?

(Married
M Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

M No

(1 Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1 Prior Address: Dates Debtor 4 Debtor 2 Prior Address: Dates Debtor 2
lived there lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

M No
(Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Explain the Sources of Your Income

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

(] No
Yes. Fill in the details.
Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
For last calendar year: MI wages, commissions, $39,990.00 [] Wages, commissions,

(January 1 to December 31, 2019 } bonuses, tips

bonuses, tips

[1] Operating a business Cl Operating a business

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.besicase.com Best Case Bankruptcy
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 37 of 51

 

 

Debtor? RAMON TORRES-SANCHEZ Case number (if known)
Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
For the calendar year before that: lf Wages, commissions, $79,077.00 [] Wages, commissions,

(January 1 to December 31, 2018 ) bonuses, tips

bonuses, tips

C] Operating a business Cl Operating a business

 

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

O No
M@ Yes. Fill in the details.
Debtor 1 Debtor 2
Sources of income Gross income from Sources of income Gross income
Describe below. each source Describe below. {before deductions
(before deductions and and exclusions)
exclusions)
For last calendar year: Unemployment $3,283.00

(January 1 to December 31, 2019 )

 

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
[] No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
C1 No. Goto line 7.

CJ Yes List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

M Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

HNo.  Gotoline7.

[] Yes List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case.

Creditor's Name and Address Dates of payment Total amount Amount you Was this payment for ...
paid still owe

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
alimony.

M@ No

C1 Yes. List all payments to an insider.

Insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 38 of 51

Debtor1 RAMON TORRES-SANCHEZ Case number (if known)

 

insider?
Include payments on debts guaranteed or cosigned by an insider.

M No
Cs Yes. List all payments to an insider
Insider's Name and Address Dates of payment Total amount Amount you Reason for this payment

paid still owe Include creditor's name

Identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
modifications, and contract disputes.

M No
Yes. Fill in the details.
Case title Nature of the case Court or agency Status of the case

Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

Ml No. Go to line 11.
(Yes. Fill in the information below.

Creditor Name and Address Describe the Property Date Value of the
property

Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

HB No
{] Yes. Fill in the details.
Creditor Name and Address Describe the action the creditor took Date action was Amount

taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?

M@ No
Cl Yes

List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
Me oNo
C]_ Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

Person to Whom You Gave the Gift and
Address:

14, Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
M No
[1 Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities that total Describe what you contributed Dates you Value
more than $600 contributed
Charity's Name

Address (Number, Street, City, State and ZIP Code)

Official Form 107 Statement of Financia! Affairs for Individuals Filing for Bankruptcy page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 39 of 51
Debtor? RAMON TORRES-SANCHEZ Case number (if known)

 

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambling?

M No
(1 Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred Include the amount that insurance has paid. List pending loss lost
insurance claims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

O No
M Yes. Fill in the details.

Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
Email or website address made

Person Who Made the Payment, if Not You

LAW OFFICES OF MICHAEL J. Attorney Fees $1,500.00
HARKER

2901 EL CAMINO AVE STE# 200
Las Vegas, NV 89102
NOTICES@HARKERLAWFIRM.COM

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behaif pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

M No

Os Yes. Fill in the details.

Person Who Was Paid Description and value of any property Date payment Amount of

Address transferred or transfer was payment
made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement.

M@ No
O Yes. Fill in the details.
Person Who Received Transfer Description and value of Describe any property or Date transfer was

Address property transferred payments received or debts made

paid in exchange
Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
beneficiary? (These are often called asset-protection devices.)

M No
Cl Yes. Fill in the details.

Name of trust Description and value of the property transferred Date Transfer was
made

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 40 of 51

Debtor? RAMON TORRES-SANCHEZ Case number (if known)

 

List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,

sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage

houses, pension funds, cooperatives, associations, and other financial institutions.

M No

Cl Yes. Fill in the details.

Name of Financial institution and Last 4 digits of Type of account or Date account was Last balance
Address (Number, Street, City, State and ZIP account number instrument closed, sold, before closing or
Code) moved, or transfer

transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?

M No
Ol sYes. Fill in the details.

Name of Financial Institution Who else had access to it? Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, have it?

State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

M No
Ci Yes. Fill in the details.
Name of Storage Facility Who else has or had access Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) to it? have it?
Address (Number, Street, City,
State and ZIP Code)

Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
for someone.

M@ No
EC] Yes. Fill in the details.

Owner's Name Where is the property? Describe the property Value

Address (Number, Street, City, State and ZIP Code) ode) Street, City, State and ZIP
ode,

wlan Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

@ Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances, wastes, or material.

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

M No
1 Yes. Fill in the detaits.
Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it
ZIP Code)
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 41 of 51

Debtor? RAMON TORRES-SANCHEZ Case number (if known)

 

25. Have you notified any governmental unit of any release of hazardous material?

BM No
C1 Yes. Fill in the details.

Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it

ZIP Code}

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

M No
C) Yes. Fill in the details.
Case Title Court or agency Nature of the case Status of the
Case Number Name case
Address (Number, Street, City,
State and ZIP Code}

Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
C1 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
Cl A member of a limited liability company (LLC) or limited liability partnership (LLP)
C] A partner in a partnership
(] An officer, director, or managing executive of a corporation
[ An owner of at least 5% of the voting or equity securities of a corporation

Ml No. None of the above applies. Go to Part 12.

[1 Yes. Check all that apply above and fill in the details below for each business.

Business Name Describe the nature of the business Employer Identification number
Address Do not include Social Security number or ITIN.
(Number, Street, City, State and ZIP Code} Name of accountant or bookkeeper

Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

M No
(1 Yes. Fill in the details below.

Name Date Issued

Address
(Number, Street, City, State and ZIP Code)

UGuerae Sign Below

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the answers
are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

Is/ RAMON TORRES-SANCHEZ

RAMON TORRES-SANCHEZ Signature of Debtor 2
Signature of Debtor 1

 

Date August 7, 2020 Date

 

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
MI No

OC Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

MNo

(Yes. Name of Person . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 42 of 51

Debtor? RAMON TORRES-SANCHEZ Case number (if known)

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 43 of 51

Fill in this information to identify your case:

 

 

 

 

 

 

Debtor 1 RAMON TORRES-SANCHEZ

First Name Middle Name Last Name
Debtor 2
(Spouse if, filing) First Name Middle Name Last Name |
United States Bankruptcy Court for the: DISTRICT OF NEVADA
Case number
(if known) O Check if this is an

| amended filing

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 42/45

 

If you are an individual filing under chapter 7, you must fill out this form if:
ll creditors have claims secured by your property, or
Mf you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list

on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below. _. / ;

___\dentify the creditor and the property thatis collateral. | What do you intend to do with the property that _

cS —rt—“—~—S—e—S—s—“‘“‘“‘SstsSCC*sSC™C secures a debt? ae

Did you.claim the property. .
as exempt on Schedule C?

(J Surrender the property. Bi No
C] Retain the property and redeem it.
C1] Retain the property and enter into a

Creditor's FREEDOM ROAD FINANCIAL

name:
Cl Yes

Description of 2012 HARLEY DAVISON
property ROADGLIDER 30000 miles
GOOD CONDITION

Reaffirmation Agreement.
@ Retain the property and {explain]:
MAINTAIN PAYMENTS NORMALLY

securing debt:

 

List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.

You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

‘Describe your unexpired personal property leases Will the lease be assumed?

Lessor's name: VOLKSWAGEN CREDIT INC Bi No

[C] Yes

Description ofleased 2018 VOLSKWAGON JETTA 25000 MILES
Property:

Sign Below

Official Form 108

 

Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 44 of 51

Debtor? RAMON TORRES-SANCHEZ Case number (if known)

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 

 

 

X /s! RAMON TORRES-SANCHEZ Xx
RAMON TORRES-SANCHEZ Signature of Debtor 2
Signature of Debtor 1
Date August 7, 2020 Date
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 45 of 51

Fe ee ela Melt eco e Check one box only as directed in this form and in Form

 

Debtor 1 RAMON TORRES-SANCHEZ eal

 

Debtor 2
(Spouse, if filing)

M 1. There is no presumption of abuse

 

C] 2. The calculation to determine if a presumption of abuse
applies will be made under Chapter 7 Means Test

Case number i Catculation (Official Form 122A-2).

United States Bankruptcy Court for the: District of Nevada

(if known) (1 3. The Means Test does not apply now because of

qualified military service but it could apply later.
C] Check if this is an amended filing

Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income 04/20

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the tine number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). if you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Stafement of Exemption from Presumption of Abuse Under § 707(b){2} (Official Form 122A-1Supp) with this form.

Calculate Your Current Monthly Income

1. What is your marital and filing status? Check one only.
CI Not married. Fill out Column A, lines 2-11.
( Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

M@ Married and your spouse is NOT filing with you. You and your spouse are:
(CJ Living in the same household and are not legally separated. Fill out both Columns A and 8, lines 2-11.

Mi Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the ammount of your monthly income varied during

the 6 months, add the income for ail 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

 

 

 

 

 

 

 

 

 

 

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before ali
payroll deductions). $ 0.00 $
3. Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in. $ 0.00 $
4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3. $ 0.00 $
§. Net income from operating a business, profession, or farm
Debtor 1
Gross receipts (before all deductions) $ 0.00
Ordinary and necessary operating expenses os 0.00°
Net monthly income from a business, profession, orfarm$ __ 0.00 Copy here > $ 0.00 $
6. Net income from rental and other real property
Debtor 1
Gross receipts (before all deductions) $ 0.00,
Ordinary and necessary operating expenses “$ 0.00
Net monthly income from rental or other real property $ 0.00 Copy here -> $ 0.00 $
7. Interest, dividends, and royalties $ 0.00 $
Official Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 17

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor 4

Case 20-13867-nmc

Case number (if known}

RAMON TORRES-SANCHEZ

Doc 1 Entered 08/07/20 13:40:41 Page 46 of 51

 

 

8.

 

Official Form 122A-1

10.

11.

12.

13.

14.

Column A
Debtor 1

Unemployment compensation $ 2,032.00

Do not enter the amount if you contend that the amount received was a benefit under
the Social Security Act. Instead, list it here:

$ 0.00

For your spouse $

Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. Also, except as stated in the next sentence, do
not include any compensation, pension, pay, annuity, or allowance paid by the
United States Government in connection with a disability, combat-related injury or
disability, or death of a member of the uniformed services. If you received any retired
pay paid under chapter 61 of title 10, then include that pay only to the extent that it
does not exceed the amount of retired pay to which you would otherwise be entitled
if retired under any provision of title 10 other than chapter 61 of that title.

Income from ail other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act; payments made
under the Federal law relating to the national emergency declared by the President
under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the
coronavirus disease 2019 (COVID-19); payments received as a victim of a war
crime, a crime against humanity, or international or domestic terrorism; or
compensation pension, pay, annuity, or allowance paid by the United States
Government in connection with a disability, combat-related injury or disability, or
death of a member of the uniformed services. If necessary, list other sources on a
separate page and put the total below..

0.00

0.00
0.00
0.00

 

 

Fw #

Total amounts from separate pages, if any. +

Column B
Debtor 2 or
non-filing spouse

$

 

Calculate your total current monthly income. Add lines 2 through 10 for

each column. Then add the total for Column A to the total for Column B. $ 2,032.00 + $

f

= $

|

2,032.00 |

 

 

 

 

 

 

Determine Whether the Means Test Applies to You

Calculate your current monthly income for the year. Follow these steps:

12a. Copy your total current monthly income from line 11

Multiply by 12 (the number of months in a year)

12b. The result is your annual income for this part of the form

Calculate the median family income that applies to you. Follow these steps:

Nv |

Fill in the number of peopie in your household. i 2 _

 

Fill in the state in which you live.

Fill in the median family income for your state and size of household.

To find a list of applicable median income amounts, go online using the link specified in the separate instructions

for this form. This list may also be available at the bankruptcy clerk's office.
How do the lines compare?

14a.
Go to Part 3. Do NOT fill out or file Official Form 122A-2.

14b.
Go to Part 3 and fill out Form 122A~2.

Sign Below

Copy line 11 here=> $

Total current monthly

income

2,032.00

 

12b. | §

 

x 12
24,384.00

 

 

13. 1§

 

M@ Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.

 

 

65,756.00 |

[] Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

X /s/ RAMON TORRES-SANCHEZ

RAMON TORRES-SANCHEZ
Chapter 7 Statement of Your Current Monthly Income

Software Copyright (c) 1996-2020 Best Case, LLC - www.besicase.com

Best Case Bankruptcy

page 2

 
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 47 of 51

Debtor 1 RAMON TORRES-SANCHEZ Case number (if known)

 

Signature of Debtor 1

Date August 7, 2020
MM/DD /YYYY

If you checked line 14a, do NOT fill out or file Form 122A-2.
If you checked fine 14b, fill out Form 122A-2 and file it with this form.

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankrupicy
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 48 of 51

B2030 (Form 2030) (12/15)
United States Bankruptcy Court

District of Nevada

Case No.
Debtor(s) Chapter 7

 

Inre RAMON TORRES-SANCHEZ

 

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)

Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

For legal services,[haveagreedtoaccept $ ___ 1,500.00
Prior to the filing ofthis statement] have received $ _—_——s—si1,« 600.00
$ 0.00

Balance Due oesaeetseeeavtatvsssisssuunnessasecssaptssesessusiisessessanesssasee

2. The source of the compensation paid to me was:

Ml Debtor [Other (specify):

3. The source of compensation to be paid to me is:

M@ Debtor [Other (specify):

Ml { have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

4,
( I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.
5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

. [Other provisions as needed]
Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of

reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
§22(f)(2)(A) for avoidance of liens on household goods.

Bese

6. By agreement with the debtor(s), the above-disclosed fee does not include the following service:
Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or

any other adversary proceeding.

 

CERTIFICATION
I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
this bankruptcy proceeding.

/s/ MICHAEL J. HARKER

MICHAEL J. HARKER 5353

Signature of Attorney

LAW OFFICES OF MICHAEL J. HARKER
2901 EL CAMINO AVE STE# 200

Las Vegas, NV 89102

702-248-3000 Fax: 702-425-7290
NOTICES@HARKERLAWFIRM.COM

Name of law firm

August 7, 2020
Date

 

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 49 of 51

United States Bankruptcy Court
District of Nevada

Inre RAMON TORRES-SANCHEZ Case No.

 

 

Debtor(s) Chapter 7

 

VERIFICATION OF CREDITOR MATRIX

The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.

Date: August 7, 2020 is! RAMON TORRES-SANCHEZ
RAMON TORRES-SANCHEZ
Signature of Debtor

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 50 of 51

RAMON TORRES-SANCHEZ
1626 British Cup Drive
Las Vegas, NV 89117

MICHAEL J. HARKER

LAW OFFICES OF MICHAEL J. HARKER
2901 EL CAMINO AVE STE# 200

Las Vegas, NV 89102

ADS/COMENITY/ZALES
PO BOX 182120
Columbus, OH 43218

AFFIRM, INC
650 CALIFORNIA ST., FL 12
San Francisco, CA 94108

AMERICAN EXPRESS
P.O Box 981537
El Paso, TX 79998

BANCO POPULAR DE PUERTO RICO
209 MUNOS RIVERA AVE
San Juan, PR 00918

BARCLAYS BANK DELAWARE
PO BOX 8803
Wilmington, DE 19899

BEST EGG
PO BOX 42912
Philadelphia, PA 19101

BYL COLLECTION SERVICE
301 LACEY ST
West Chester, PA 19382

CAPITAL ONE
PO BOX 30281
Salt Lake City, UT 84130

CITI CARDS
PO BOX 6241
Sioux Falls, SD 57117

CLARK COUNTY ASSESSOR
C/O BANKRUPTCY CLERK

500 S. GRAND CENTRAL PKWY
BOX 551401

Las Vegas, NV 89155
Case 20-13867-nmc Doc1_ Entered 08/07/20 13:40:41 Page 51 of 51

CLARK COUNTY TREASURER
C/O BANKRUPTCY CLERK

500 S. GRAND CENTRAL PKWY
BOX 551220

Las Vegas, NV 89155

DEPT OF EMPLOYMENT TRANING & REHAB
500 EAST THIRD ST
Carson City, NV 89713

FREEDOM ROAD FINANCIAL
10509 PROFESSIONAL CIRCLE
SUITE 202

Reno, NV 89521

INTERNAL REVENUE SERVICES
PO BOX 7346
Philadelphia, PA 19101

NEVADA DEPT OF TAXATION
555 E. WASHINGTON AVE #1300
Las Vegas, NV 89121

PROSPER MARKET PLACE
101 2ND STREET FLI5
San Francisco, CA 94105

SOCIAL SECURITY ADMINISTRATION
160 SPEAR STREET, SUITE 800
San Francisco, CA 94105

TBO/FORTIVA THD
PO BOX 10555
Atlanta, GA 30310

VOLKSWAGEN CREDIT INC
22823 NW BENNETT ST
Hillsboro, OR 97124

WEF CRD SVC
PO BOX 14517
Des Moines, IA 50306
